Title: From George Washington to Elizabeth Parke Custis, 14 September 1794
From: Washington, George
To: Custis, Elizabeth Parke


               
                  My dear Betcy,
                  German Town [Pa.] Sepr 14th 1794
               
               Shall I, in answer to your letter of the 7th instant say—when you are as near the Pinnacle of happiness as your sister Patcy conceives herself to be; or when your candour shines more conspicuously than it does in that letter, that I will then, comply with the request you have made, for my Picture?
               NO—I will grant it without either: for if the latter was to be a preliminary, it would be sometime I apprehend before that Picture would be found pendant at your breast; it not being within the bounds of probability that the contemplation of an inanimate thing, whatever might be the reflections arising from the possession of it, can be the only wish of your heart.
               Respect may place it among the desirable objects of it, but there are emotions of a softer kind, to wch the heart of a girl turned of eighteen, is susceptible, that must have generated much warmer ideas, although the fruition of them may, apparently, be more distant than those of your sister’s.
               Having (by way of a hint) delivered a sentiment to Patty, which may be useful to her (if it be remembered after the change that is contemplated, is consummated) I will suggest another, more applicable to yourself.
               Do not then in your contemplation of the marriage state, look for perfect felicity before you consent to wed. Nor conceive, from the fine tales the Poets & lovers of old have told us, of the transports of mutual love, that heaven has taken its abode on earth; Nor do not deceive yourself in supposing, that the only mean by which these are to be obtained, is to drink deep of the cup, & revel in an ocean of love. Love is a mighty pretty thing; but like all other delicious things, it is cloying; and when the first transports of the passion begins to subside, which it assuredly will do, and yield—oftentimes too late—to more sober reflections, it serves to evince, that love is too dainty a food to live upon alone,
                  
                  and ought not to be considered farther, than as a necessary ingredient for that matrimonial happiness which results from a combination of causes; none of which are of greater importance, than that the object on whom it is placed, should possess good sense—good dispositions—and the means of supporting you in the way you have been brought up. Such qualifications cannot fail to attract (after marriage) your esteem & regard, into wch or into disgust, sooner or later, love naturally resolves itself; and who at the sametime, has a claim to the respect, & esteem of the circle he moves in. Without these, whatever may be your first impressions of the man, they will end in disappointment; for be assured, and experience will convince you, that there is no truth more certain, than that all our enjoyments fall short of our expectations; and to none does it apply with more force, than to the gratification of the passions. You may believe me to be always, & sincerely Your affectionate
               
                  Go: Washington
               
            